DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al. (US 2002/0195275, hereafter Brand).
With regards to claim 1, Brand discloses a system comprising a ground drilling device (20, Fig. 2) for driving a drill rod (23, Fig. 1) and having a control device (50, Fig. 2) and an input device (100, Fig. 2) functionally coupled to the control device for entering at least one parameter for operating the ground drilling device (para 74), wherein the input device is designed as a remote control with a feedback device which outputs a variable that is i) tactilely, ii) visually, and/or iii) auditorily perceivable by a user and that depends on: a) the operation of the ground drilling device, b) the operating state of the ground drilling device, and/or c) the signal from a detection device (para 74, 88-99).
With regards to claim 2, Brand discloses the system comprises a movement sensor (53, Fig. 2) on the drill rod and/or the ground drilling device, wherein the movement sensor is coupled to the feedback device to send a signal relating to a movement detected on the drill rod and/or the ground drilling device to the feedback device (para 64).  
With regards to claim 3, Brand discloses the feedback device is a vibration device (para 74).
With regards to claim 4, Brand discloses the feedback device is designed to apply a continuously perceivable variable on the input device when the drill rod is moved (para 97, there is an illumination with the movement commands).
With regards to claim 5, Brand discloses the feedback device is arranged at least partially in a grip section of the input device (the device may be gripped at the edge that the vibration device 138 is located).
With regards to claim 6, Brand discloses the input device has two feedback devices (various lights, audible sound and vibration, para 88-99).
With regards to claim 7, Brand discloses a method for creating ground drilling by means of a ground drilling device (20) for driving a drill rod (23) and having a control device (50), wherein at least one parameter for operating the ground drilling device (various modes, i.e. PUSH mode), is entered at an input device (100) that is coupled to the control device (50) and that is distant from the ground drilling device, and wherein a variable is outputted that is tactilely perceivable by a user and that depends on (para 74, 88-99): a) the operation of the ground drilling device, b) the operating state of the ground drilling device, and/or c) the signal from a detection device (53 or signal strength indicator 143).
With regards to claim 8, Brand discloses the at least one parameter is a parameter that causes the ground drilling device to start drilling (PUSH or CREEP mode).
With regards to claims 9-11, Brand discloses the variable output depends on the operation of the ground drilling device, operating state of the ground drilling device and the signal from the detection device (para 88-99).
With regards to claim 12, Brand discloses sensing movement on the drill rod and/or the ground drilling device and outputting a signal relating to said sensed movement (element 53, para 74, 83).
With regards to claim 14, Brand discloses applying a continuously perceivable variable on the input device when the drill rod is moved (para 97, there is an illumination with the movement commands).
With regards to claim 15, Brand discloses the feedback device is arranged at least partially in a grip section of the input device (the device may be gripped at the edge that the vibration device 138 is located).
With regards to claim 16, Brand discloses the at least one parameter is a parameter that causes the ground drilling device to start drilling (CREEP or PUSH mode, para 88-99).
With regards to claim 17, Brand discloses the variable output by the feedback device depends on the operation of the ground drilling device (various lights, vibrations and audible cues will occur with various modes, para 88-99).
With regards to claim 18, Brand discloses the variable output by the feedback device depends on the operating state of the ground drilling device (various lights, vibrations and audible cues will occur with various modes and operating states, para 88-99).
With regards to claim 19, Brand discloses the variable output by the feedback device depends on the signal from a detection device (143 detects a low signal and reflects this with vibration and audible cues para 98, 99).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand.
With regards to claim 13, Brand shows all the limitation of the present invention except, it does not explicitly disclose sensing movement on the drill rod and/or the ground drilling device comprises sensing vibrations on the drill rod and/or the ground drilling device.  It is taken as Official Notice that in the wellbore arts it is common knowledge to include a vibration sensor on a drilling device to alert a user to unsafe vibratory conditions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a vibration sensor on the drilling apparatus of Brand.  This would be done to monitor the status of the drilling machine and to prevent unsafe vibratory conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676